DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 16 has been amended.  Claims 1-19 are pending in the instant application.

Priority
This application was filed on April 6, 2020.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 01/06/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.
	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-15) in the reply filed by Applicant’s representative Nicholas P. Coleman on 04/28/2022 is acknowledged.  Since claim 16 has been amended to depend on claim 1, claims 16-19 originally restricted into Group II are grouped into Group I.  Accordingly, the restriction requirement mailed on 03/09/2022 is hereby withdrawn.

Status of the Claims
	Claims 1-19 are under examination on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains the phrases “classifying the SBE based on at least one parameter of the SBE” and “selecting at least one filler compound”.  However, claim 1 does not define the “one parameter”, and how to “classifying the SBE”.  In addition, claim 1 fails to define the term “filler compound”.   Therefore, claim 1 is indefinite.  Claims 2-19 depending on claim 1 are rejected accordingly.

Claim 15 is indefinite because it further depends on itself (claim 15).   It seems that claim 15 should depend on claim 14, instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,285,832 (“the `832 patent”) to Orth et al. 

Applicant’s claim 1 is drawn to a process for pelletizing a spent bleach earth (SBE) into a clay-biocarbon composite comprises: classifying the SBE based on at least one parameter of the SBE; selecting at least one filler compound; mixing the at least one filler compound with the SBE to make a mixture; forming a plurality of pellets out of the mixture; and pyrolyzing the pellets to produce the clay-biocarbon composite.

The `832 patent discloses a method for pelletizing a spent bleach earth (SBE) into a clay-biocarbon composite comprises:  mixing 10 grams of water-soluble starch (i.e. a fine biocarbon of a filler compound) in 100 grams of water with 50 grams of attapulgus clay and 242 grams of the spent bleaching clay containing 2.5 wt% vegetable oil (i.e. a biocarbon of a filler compound) to form a putty-like mass which was passed through a conventional meat grinder and extruded as 3/16 inch pellets of random length.    These pellets were dried at 105 °C and extracted with an organic solvent (see EXAMPLE I).  The resulting pellets were placed in a retort (i.e. distributer) and heated in a furnace (i.e. thermal chamber) to 600 °C for ½ hour through a pyrolyzing process (see EXAMPLE III). In addition, the `832 patent discloses a putty-like mass of mixing spent bleaching clay can also be granular consistency which can be formed into pellet shaped particulate solids (see col. 2, lns. 42-44).      
In terms of claim 6, the `832 patent discloses the clay/carbon mixture obtained from EXAMPLE III was tested, which comprises ventilating the first thermal chamber to equalize the pellets with an environment.  Therefore, the `832 patent anticipates Applicant’s claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over the `832 patent. in view of US20170037322 (“the `322 publication”)

Determination of the scope and content of the prior art (MPEP §2141.01)
The `832 patent discloses a method for pelletizing a spent bleach earth (SBE) into a clay-biocarbon composite comprises:  mixing 10 grams of water-soluble starch (i.e. a fine biocarbon of a filler compound) in 100 grams of water with 50 grams of attapulgus clay and 242 grams of the spent bleaching clay containing 2.5 wt% vegetable oil (i.e. a biocarbon of a filler compound) to form a putty-like mass which was passed through a conventional meat grinder and extruded as 3/16 inch pellets of random length.    These pellets were dried at 105 °C and extracted with an organic solvent (see EXAMPLE I).  The resulting pellets were placed in a retort (i.e. distributer) and heated in a furnace (i.e. thermal chamber) to 600 °C for ½ hour through a pyrolyzing process (see EXAMPLE III). In addition, the `832 patent discloses a putty-like mass of mixing spent bleaching clay can also be granular consistency which can be formed into pellet shaped particulate solids (see col. 2, lns. 42-44).    In addition, the `832 patent discloses the clay/carbon mixture obtained from EXAMPLE III was tested, which comprises ventilating the first thermal chamber to equalize the pellets with an environment.
The `322 publication discloses a process for the production of transportation fuel from a renewable feedstock.  The `322 publication discloses essentially pure carbon dioxide can be recovered by regenerating the spent absorption media [0049].  The renewable sources include recovered oils from spent bleaching earth [0030].

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 14 and the `832 patent is that the prior art does not specifically teach the step of releasing the clay-biocarbon composite to a second auger; and cooling the clay-biocarbon composite to below a spontaneous combustion temperature.

The difference between instant claims 8-13 and 15-19 and the `832 patent is that the prior art does not teach the step of emitting at least one volatile compound from the pellets; condensing at least a portion of the at least one volatile compound into a condensate; and thereby transforming the at least one volatile compound into a syngas.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 14 would have been obvious over the `832 patent because the `832 patent discloses the clay/carbon mixture obtained from EXAMPLE III was tested at ambient environment.  One ordinary skilled in the art would have known that the clay/carbon mixture have to be stored in a container or a second auger for further testing at room temperature, which suggests the claimed step of cooling the clay-biocarbon composite to below a spontaneous combustion temperature.  
In terms of claims 8-13 and 15-19, the step of emitting at least one volatile compound from the pellets; condensing at least a portion of the at least one volatile compound into a condensate; and thereby transforming the at least one volatile compound into a syngas is further taught by the `322 publication, which teaches a process for the production of syngas from a renewable feedstock, wherein  the essentially pure carbon dioxide of syngas can be recovered by regenerating the spent absorption media [0049], including recovered oils from spent bleaching earth [0030].  The specific steps of destroying any toxins in the secondary chamber within the first thermal chamber would have been obvious optimization in view of  the `832 patent and the `322 publication.  

Conclusions
Claims 1-19 are rejected.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731